UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Michelle Kelly 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1. Schedule of Investments. Tortoise Energy Independence Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2012 Shares Fair Value Common Stock - 59.8% (1) Natural Gas Pipelines - 2.7% (1)(2) United States - 2.7% (1) EQT Corporation $ National Fuel Gas Company Oil and Gas Production - 57.1% (1) Canada - 14.9% (1) ARC Resources Ltd. Baytex Energy Corp. Canadian Natural Resources Limited Crescent Point Energy Corp. Encana Corporation Enerplus Corporation Penn West Petroleum Ltd. Suncor Energy Inc. The Netherlands - 2.4% (1) Royal Dutch Shell plc (ADR) United Kingdom - 2.4% (1) BP p.l.c. (ADR) United States - 37.4% (1) Anadarko Petroleum Corporation (2) Apache Corporation (2) Cabot Oil & Gas Corporation (2) Chesapeake Energy Corporation (2) Chevron Corporation Concho Resources Inc. (2)(3) ConocoPhillips Continental Resources, Inc. (2)(3) Denbury Resources Inc. (2)(3) Devon Energy Corporation (2) EOG Resources, Inc. (2) Hess Corporation (2) Marathon Oil Corporation (2) Newfield Exploration Company (2)(3) Occidental Petroleum Corporation (2) Pioneer Natural Resources Company (2) QEP Resources, Inc. (2) Range Resources Corporation (2) Southwestern Energy Company (2)(3) Whiting Petroleum Corporation (2)(3) Total Common Stock (Cost $186,303,958) Master Limited Partnerships and Related Companies - 14.5% (1) Crude/Refined Products Pipelines - 4.1% (1) United States - 4.1% (1) Enbridge Energy Management, L.L.C. (4) Kinder Morgan Management, LLC (4) Magellan Midstream Partners, L.P. Plains All American Pipeline, L.P. Natural Gas/Natural Gas Liquids Pipelines - 3.8% (1) United States - 3.8% (1) Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Regency Energy Partners LP Williams Partners L.P. Natural Gas Gathering/Processing - 1.1% (1) United States - 1.1% (1) DCP Midstream Partners, LP Targa Resources Partners LP Oil and Gas Production — 5.5%(1) United States — 5.5%(1) BreitBurn Energy Partners L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, L.L.C. Pioneer Southwest Energy Partners L.P. Vanguard Natural Resources, LLC Total Master Limited Partnerships and Related Companies (Cost $44,452,971) Short-Term Investments - 28.0% (1) United States Investment Companies - 28.0% (1) Fidelity Institutional Money Market Portfolio - Class I, 0.16% (5) Invesco Liquid Assets Institutional Portfolio - Institutional Class, 0.17% (5) Total Short-Term Investments (Cost $87,111,421) Total Investments - 102.3% (1) (Cost $317,868,350) Total Value of Options Written (Premiums received $1,254,248) - (0.2%) (1) ) Other Assets and Liabilities - (2.1%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Rate indicated is the current yield as of August 31, 2012. Key to abbreviation ADR American Depository Receipts Tortoise Energy Independence Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) August 31, 2012 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation September 2012 Anadarko Petroleum Corporation September 2012 Apache Corporation September 2012 Cabot Oil & Gas Corporation September 2012 Cabot Oil & Gas Corporation September 2012 Cabot Oil & Gas Corporation September 2012 37 Chesapeake Energy Corporation September 2012 Chesapeake Energy Corporation September 2012 Concho Resources Inc. September 2012 Concho Resources Inc. September 2012 Continental Resources, Inc. September 2012 Continental Resources, Inc. September 2012 Denbury Resources Inc. September 2012 Denbury Resources Inc. September 2012 Devon Energy Corporation September 2012 EOG Resources, Inc. September 2012 EQT Corporation September 2012 Hess Corporation September 2012 Hess Corporation September 2012 Marathon Oil Corporation September 2012 Marathon Oil Corporation September 2012 National Fuel Gas Company September 2012 Newfield Exploration Company September 2012 Occidental Petroleum Corporation September 2012 Occidental Petroleum Corporation September 2012 Pioneer Natural Resources Company September 2012 Pioneer Natural Resources Company September 2012 QEP Resources, Inc. September 2012 Range Resources Corporation September 2012 Range Resources Corporation September 2012 Range Resources Corporation September 2012 Southwestern Energy Company September 2012 Southwestern Energy Company September 2012 Southwestern Energy Company September 2012 42 Whiting Petroleum Corporation September 2012 Total Value of Call Options Written (Premiums received $1,254,248) Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of August 31, 2012.These assets and liabilities are measured on a recurring basis. Description Fair Value at August 31, 2012 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock(a) $ $ $
